Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	

Response to Arguments
Applicant’s arguments with respect to the claim(s) as amended have been considered but are not found persuasive. Applicant asserts that the first and second elongated members (two articulating members 372; fig. 36) of Demarais are not “operable to be selectively moved in relation to each other” because, although they move in relation to each other as they expand outward, they are moved together as a single unit. The examiner respectfully disagrees. As noted in the previous office action, first and second elongated members (the two articulating members 372; fig. 36) are moved in relation to each other when the user retracts the delivery sheath (352) and the first and second elongated members expand outward from a folded configuration ([0129]). Because the user selects whether or not to retract the delivery sheath, and therefore selects whether or not the first and second elongated members move in relation to each other (i.e., they are moved or they are not moved), the first and second elongated members of Demarais are considered to be “operable to be selectively moved in relation to each other”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 918-921, 927-928, 932-933, 935, and 942-943 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais et al. (US 2007/0208360: “Demarais”) in view of Balbierz et al. (US 2008/0294179; Balbierz”). 
Demarais discloses an instrument for operating on the stomach and esophageal tissue ([0010]), wherein the instrument comprises at least one unit adapted to deliver fixating members comprising a first fixating member and a second fixating member (fig. 36; “staples 42” [0130]). The at least one unit comprises a first elongated member (left-most delivery tube 372 and associated plunger/ejector, similar to 304 of fig. 32 or releasing spring as per [0127], that ejects staple from left-most 372; fig. 36) comprising a first fixating part (associated plunger/ejector or releasing spring) adapted to place the first fixating member penetrating at least two layers of tissue at a first point, and a second elongated member (right-most 372 and associated plunger/ejector, similar to 304 in fig. 32 or releasing spring as per [0127], that ejects staple from right-most 372; fig. 36) comprising a second fixating part (associated plunger/ejector or releasing spring) adapted to place the second fixating member penetrating at least two layers of tissue, at a second point different from the first point, penetrating a layer of stomach tissue and a layer of esophagus tissue for fixating the stomach tissue to the esophagus tissue to each other (note: the staples are capable of penetrating a fold as per fig. 36 and therefore are capable of penetrating two layers of tissue including one layer of stomach tissue and one layer of esophagus tissue), and place the fixating members for creating a pouch of stomach wall that includes a substantially closed space surrounded by stomach wall. The first and second elongated members are operable to be selectively moved in relation to each other (note first and second elongated members 372 are folded inside delivery sheath 352 during delivery, similar to fig. 33, and then expand outward, relative to each other, to configuration shown in fig. 36: [0128]-[0129]; this movement is user controlled by retraction of sheath 352 and therefore considered selected by the user), wherein the instrument further comprises an anvil member (360,366,357: see examiner-annotated figure below; [0130]), wherein the first and second fixating parts are adapted to deliver the first and second fixating members, respectively, such that the first fixating member and the second fixating member penetrates the tissue of the stomach and the esophagus and engages the anvil member.  The instrument is adapted to fixate the pouch formed as a flat folded pouch (by fixing, via staples, the tissue in the folded configuration) to create the closed space inside the stomach, when the instrument is used on stomach tissue as understood in view of at least figure 36.

    PNG
    media_image1.png
    317
    582
    media_image1.png
    Greyscale

Regarding the limitation of the at least one unit being adapted to deliver fixating members such that they penetrate at least two layers of stomach tissue and one layer of esophagus tissue, Demarais does not expressly disclose passing the fixating members through three or more layers of tissue as folds having only two layers are illustrated in fig. 36, although Demarais does disclose that dual folds are known in the art ([0085]).  
Balbierz discloses another instrument for performing plications on stomach wall tissue using fixating members in the form of staples, the plications serving to reduce the volume of the stomach (see abstract; figs. 8a-9f). Balbierz disclose that it is well known to construct the instrument such that the anvil (16) and staple holding portion (18) are separated by a sufficient distance to allow at least four layers of tissue therebetween, and such that the staples are of a size that allows the staples to pass through at least four layers of tissue as shown in at least figs. 9a-9c ([0066]). According to Balbierz allowing two or more folds, such that there are at least four layers of tissue, advantageously allows serosal layers of the stomach wall to adhere to one another at multiple locations, which create strong bonds which facilitate retention of the plication over extended durations ([0051]). It would have been obvious to one of ordinary skill in the art to have modified the prior art device of Demarais to space the two opposing sides of the fixating parts such that at least four layers of tissue may fit therebetween and to further size the staples to be of sufficient size to penetrate all four layers since Balbierz discloses that such an arrangement is known in the art of instruments used for forming plications in the stomach and offers the advantage of providing additional contact points between adjacent serosal layers (i.e., serosal layers are adjacent each other at two sites for a dual fold versus a single site for a single fold) for improved retention of the plication. 
Regarding claim 919, Demarais further discloses that the instrument may include graspers (482; fig. 48; [0135]). These graspers are capable of grasping and manipulating tissue and are therefore capable of carrying out the functional limitation “adapted to predefine the pouch by clamping or pushing the stomach wall into a pre fixating pouch shape”. It would have been obvious to include such graspers with any of the embodiments used to apply fixating members to folds of tissue in order to provide a known alternative convenient means of forming the fold prior to application of the fixating members.
Regarding claim 920, the fixating member may comprise a staple ([0130] of Demarais).
Regarding claim 921, see for example figs. 1-2a,b and par. [0130] of Demarais.
Regarding claim 927, the instrument is capable of creating the pouch around a volume filling device placed in contact with the stomach wall in a manner similar to the instant invention and therefore meets this recitation of intended use. For example, another device may insert a volume filling device in one of the folds “F” shown in fig. 36 prior to the staples being applied.
Regarding claim 928, Demarais fails to expressly disclose a cutting member as claimed. Balbierz discloses that it is known to include a cutting member (e.g., 22; fig. 3b; [0055]) in order promote edge-to-edge healing effects that will enhance tissue knitting/adhesion of the plication (see at least abstract; fig. 8f,8g). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the prior art of Demarais to include such a cutting member so that it too may have the associated advantage.
Regarding claim 932, see graspers (482) in fig. 48 of Demarais. It would have been obvious to have incorporated such a tool into the embodiment shown in fig. 36 in order to provide an alternative means of forming a tissue fold into which the staple is to be placed.
Regarding claim 933, the device of Demarais includes two portions and an operable joint (structure joining 372 to 362 and hinges joining 362 to 360) adapted to enable the first and second portions to be placed such that two layers of stomach tissue may be placed therebetween. 
Regarding claim 935, the holding portion of the stomach tissue pulling or pushing device (grasper) can be placed more distal than the at least one unit as taught by Balbierz (e.g., fig. 6a, 8) in order to grasp more remote tissue and pull it proximally toward the unit. 
Regarding claim 942, Demarais discloses a method of using the instrument comprising at least passing the instrument down the esophagus ([0096]; fig. 10a, 13a, 18a, 38, 57).
Regarding claim 943, Demarais discloses a method of using the instrument comprising at least engaging the instrument with the stomach (fig. 36).
Claims 929-931 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais in view of Balbierz '179 as applied to claim 918 above and further view of Balbierz (U.S. 2005/0261712; “Balbierz ‘712”).
Demarais in view of Balbierz ‘179 discloses the invention substantially as claimed. Balbierz ‘179 further teaches including a volume filling device (44) to be disposed within the stomach wall tissue fold in order to further reduce the effective volume of the stomach ([0024]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Demarais to include such a volume filling device as taught by Balbierz ‘179 for placement within a stomach wall fold (e.g., fold made in fig. 36) in order to further reduce the effective volume of the stomach to create enhanced feelings of satiety. It is further noted that Demarais and Balbierz ‘179 discloses that the device may be fired multiple times to create multiple plications ([0010] of Demarais; [0076] of Balbierz ‘179). However, Demarais in view of Balbierz ‘179 does not disclose that the volume filling device is at least one of a plurality of volume filling devices and a solidifying liquid. 
Balbierz ‘712 discloses another instrument used for forming a tissue plication in the stomach wall. Balbierz ‘712 further discloses that the instrument includes an elongated tubular member adapted to enable a volume filling device to pass through the tubular member and into the pouch, wherein the tubular member is adapted to be inserted into the pouch (see at least figs. 13c-13f).  The volume filling device is filled with a liquid (Para. [0035]). Balbierz ‘712 further discloses the use of a solidifying liquid (sealable gel [0041]) to close the incision in the stomach wall.  Balbierz ‘712 discloses the use of a plurality of volume filling devices (see at least fig. 3) on a single stomach. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the device of Demarais in view of Balbierz ‘179 by providing a plurality of volume filling devices, as further taught by Balbierz '712, one associated with each of the multiple plications disclosed by Demarais in view of Balbierz ‘179 in order to take up additional space in the abdominal area and create a restriction that functions as a treatment for gastro-intestinal reflux disease ([0026]). Additionally, such a modification enhances treatment of obesity by further limiting the intake of food a patient can consume at one time (Para. [0025]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 8/1/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771